Citation Nr: 0101988	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
October 1971, which included a tour of duty in the Republic 
of Vietnam from September 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
RO, which denied the veteran's December 1994 claim of service 
connection for PTSD.  

In January 1998, the Board remanded the appeal for necessary 
development, which was completed per our request.  However, 
further development is required given recent Court precedent 
of the United States Court of Appeals for Veterans Claims 
(Court).  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in June 2000.  


REMAND

The verification of an alleged inservice PTSD stressor(s) is 
a difficult task, one which has been made even more difficult 
than usual in the instant case due to this veteran's apparent 
inability to provide corroborating evidence, such as the 
names and witnesses to the reported events, including those 
regarding his alleged nervous breakdown in service.  While 
the RO made a good-faith attempt to complete all of the 
development previously requested by the Board in our January 
1998 Remand, additional development is indicated and remains 
to be completed.  Additionally, the Board is not satisfied--
from the evidence presently of record--that the veteran had 
no combat while in Vietnam.  Moreover, the October 1999 
Supplemental Statement of the Case (SSOC) appears to place a 
heavier burden than the law requires regarding whether the 
veteran had any combat, as detailed below.  

At his personal hearing in June 2000, the veteran testified 
that while his usual duties were primarily aircraft 
maintenance, occasionally he was a helicopter tail gunner, 
and that on other occasions, he had to assist in the hauling 
of dead or wounded fellow servicemen on helicopters from 
combat situations.  The report and materials obtained in July 
1999 from the Department of the Army, United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
indicates that the veteran's unit was, and that he personally 
may or may not have been, exposed to combat while stationed 
with the 388th Transportation Company, 34th General Support 
Group, from July 1971 to September 1971.  Significantly, 
however, while the USASCRUR report indicates what sort of 
specific information is needed from the veteran regarding his 
alleged helicopter door gunner experiences with the 388th, 
the RO failed to forward a copy of the report to the veteran, 
or his representative, and no request for such information 
from the veteran is on file.  

In this regard, it is noted that service personnel records 
already on file show that the veteran received state-side 
"Assistant Gunner" training in November 1969, and that, as 
previously noted in the Board's January 1998 Remand, he was 
qualified to use both the M-16 and M-14 rifles, and was an 
expert with the M-14.  Both the veteran and his 
representative must be advised of the specific information 
necessary to support the assertion that he had combat while 
in Vietnam, so as to support his claim, and that any failure 
to do so will result in the denial of the claim on appeal.  

The Board also notes that a statement of the veteran received 
at the RO in June 2000 identifies the names of two private 
psychiatrist (Drs. Stoke Taylor and Blackwell) whose records 
have neither been requested nor obtained.  In this statement, 
as well at his June 2000 hearing, the veteran stated that he 
received treatment for a mental/adjustment disorder at Ft. 
Stewart, Georgia, upon his return from Vietnam in September 
1971.  Requests for service medical records from this 
particular facility have not been made.  

Further development should be conducted as to the 
circumstances of disciplinary actions taken against the 
veteran in April 1970--a time in which he also asserts he 
suffered a mental breakdown, as well as the final months of 
his military service in 1971.  At his June 2000 personal 
hearing, the veteran asserted that may have suffered 
disciplinary action during the time in which he had a mental 
breakdown, or just prior to his separation from service, and 
that during this time he was told that he was (mentally) 
sick.  While service medical and personnel records are silent 
as to any such incident or treatment, his service personnel 
records show that the veteran was disciplined for an April 
17, 1970 incident.  His service medical records show that his 
tour of duty in Vietnam ended on September 28, 1971, that he 
was subsequently stationed at Hunter Air Force Base, (the 
veteran asserts he was at Ft. Stewart,) Georgia.  Development 
into both the circumstances of the April 1970 incident and 
discipline, as well as his final month of service in 
September and October 1971, should be investigated with an 
eye to substantiating the veteran's allegation of psychiatric 
treatment.  

With regard to the veteran's assertion that he had combat 
while in Vietnam, the October 1999 supplemental statement of 
the case (SSOC) includes several misleading statements of 
fact, not otherwise wholly supported by the evidence of 
record.  The October 1999 SSOC concludes that the USASCRUR 
report does not establish that the veteran was personally in 
danger or exposed to life-threatening circumstances, that the 
veteran was not engaged in any combat during this assignment, 
and that the mission of the 608th Transportation Company was 
merely to provide maintenance and supply support for aircraft 
and back-up support and stocks of supplies.  However, the 
USASCRUR report indicates that this mission also included 
evacuation and recovery responsibilities, albeit in secured 
or temporarily secured areas, not wholly inconsistent with 
the veteran's assertions.  Moreover, as noted above, the 34th 
General Support Group, 388th Transportation Company, did 
engage in some enemy activity (combat), albeit "relatively 
light."  Accordingly, the Board is of the opinion that the 
RO should complete the development indicated by USASCRUR, 
namely, that Morning Reports for the 34th General Support 
Group, 388th Transportation Company, be obtained directly 
from the National Personnel Records Center (NPRC herein) for 
dates to include from July 1, 1971 to September 29, 1971.  

The RO is reminded that the evidence necessary to establish 
the occurrence of a recognizable in-service stressor, to 
support the documented diagnosis of PTSD already of record, 
will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If the VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related-as in the instant case--
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 2000); 38 C.F.R. 3.304(f) (2000); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy, or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98. 

Further, the Board notes that the October 1999 SSOC advises 
both the veteran and his representative that a statement from 
Dr. Morgan shows a diagnosis of bipolar disorder.  To the 
contrary, the November 1994 statement of Dr. Morgan shows 
multiple psychiatric diagnoses, of which PTSD is one.  
Accordingly, should the veteran be found to have had combat, 
should the development requested herein result in the 
essential verification of any of the veteran's alleged PTSD 
stressors, or of a mental breakdown in 1970 or 1971, a VA 
psychiatric examination of the veteran would clearly be 
necessary.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following  
action:

1.  The RO should issue to both the 
veteran and his representative a 
development letter for PTSD, requesting 
not only the names (and addresses, if 
known) of any witnesses to the alleged 
inservice PTSD stressor events, but also 
the facts and circumstances of his 
alleged helicopter gunner experiences and 
his experiences with hauling dead or 
wounded personnel, including the name of 
any mission(s), and names of fellow 
witnesses, etc.  A copy of the July 1999 
USASCRUR report must be included with the 
requested development.  

The veteran should also be informed of 
the necessity to obtain corroborating 
evidence of each of his inservice PTSD 
stressors, including the facts and 
circumstances regarding his alleged 
mental breakdown in 1970 or 1971, with 
names of his treating 
physician/psychiatrist, or witness(es), 
and the date and place of such treatment.  

2.  The RO should contact the veteran and 
request that he also submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for a mental disorder from April 1969 
to the present.  

The veteran should be asked to clarify 
the names and present addresses of Drs. 
"Stoke are Taylor" or "Blackwell," as 
referenced in his June 2000 statement.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from April 1969 
to the present, as identified by the 
veteran.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.  

3.  The RO should then request additional 
assistance from both the USASCRUR and 
NPRC regarding the circumstances of the 
veteran's duties with the 388th Transport 
Company, his April 1970 disciplinary 
action-including any treatment or 
evaluation, as well as the last month of 
his service in September and October 
1971, and any other development indicated 
upon receipt of any additional 
information received from the veteran 
pursuant to the development requested 
above.  

The NPRC should be requested to provide 
copies of Morning Reports, DA Form 1, for 
the veteran's service with the 388th 
Transport Company, from July 1, 1971 to 
September 29, 1971.  In doing so, the RO 
should request the NPRC to clarify any 
additional necessary development needed 
to obtain information regarding the April 
1970 disciplinary action, and the 
circumstances of any mental breakdown, as 
well as his last month of service.  

Request should be made of NPRC for any 
additional service medical records for 
the veteran for mental treatment received 
from April 1969 to October 1971, 
including any treatment received at 
Tuttle Army Hospital, in Hunter, Georgia, 
or any records of the veteran from Ft. 
Stewart, Georgia for that period of time.  

4.  If pursuant to Paragraphs #1, 2, and 
3 of this REMAND, the veteran indicates 
any other stressor(s) or provides 
additional information not previously 
considered, USASCRUR should be asked to 
verify such stressor(s).  A copy of its 
report must be maintained in the claims 
file for use in the evaluation of the 
claim on appeal.  

Copies of the RO's written request(s), 
and the response(s) of USASCRUR and NPRC 
must be maintained in the claims file.  

5.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for appropriate VA examination(s) 
and opinion in the event that evidence is 
received verifying amy stressor or combat 
of the veteran.  

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD.  The RO 
should specifically make a determination 
of whether the veteran had combat, as 
well as whether he had any in-service, 
verified, credible, PTSD stressor(s) and, 
if so, whether he has PTSD due to an 
accepted stressor(s).

If the decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


